UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                     12/9/2019
                                                               :
RICARDO ORTIZ ORTIZ and ARIOSTO                                :
FAJARDO, individually and on behalf of                         :
others similarly situated,                                     :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
                  -against-                                    :   19-CV-7380 (LTS) (JLC)
                                                               :
ABITINO’S PIZZA 49th STREET CORP.                              :
d/b/a ABITINO’S PIZZERIA, ABITINO’S                            :
JFK LLC d/b/a ABITINO’S PIZZERIA,                              :
MARIO ABITINO, SALVADOR ABITINO, :
DOMINIQUE ABITINO,                                             :
                                                               :
                           Defendants.                         :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       By Order of Reference dated August 15, 2019 (Dkt. No. 13), Judge Swain
referred this case to me for general pre-trial supervision. Plaintiffs filed affidavits
of service indicating that the corporate defendants had been served on October 16,
2019 (Dkt. Nos. 17, 18) and the individual defendants had been served on October
17, 2019 (Dkts. Nos. 19, 20, 21). The answers (or other responses) were thus due on
November 6 and 7, 2019, respectively. As a month has passed without an answer
(or other response), plaintiffs are hereby directed to file a motion for default
judgment pursuant to Rule 55 of the Federal Rules of Civil Procedure made
returnable before Judge Swain by January 9, 2020. Failure to file default papers
by the court deadline may result in dismissal of this action for failure to prosecute.

        SO ORDERED.

Dated: December 9, 2019
       New York, New York
